Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 15767770. Claims 1-2, 4-10, 13, 15, 17, 19-20, 22-26, and 45 are pending examination.
	

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/12/2018, and 04/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-10, 13, 15, 17, 19-20, 22-26, and 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 45 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 26 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 26, and 45 is/are drawn to one of the statutory categories of invention.
Claims 1-2, 4-10, 13, 15, 17, 19-20, 22-26, and 45 are directed to generating predicted energy consumption data for energy consumer based on energy consumption data of plurality of energy mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as tangible computer readable medium, database, system, processor, and memory merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the tangible computer readable medium, database, system, processor, and memory perform(s) the steps or functions of generating predicted energy consumption data for a first energy consumer based on energy consumption data of a plurality of further energy consumers, comprising: accessing a set of training samples, each training sample 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a tangible computer readable medium, database, system, processor, and memory to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of generating predicted energy consumption data for energy consumer based on energy consumption data of plurality of energy consumers. As discussed above, taking the claim 
As for dependent claims 2-2, 4-10, 13, 15, 17, 19-20, and 22-25 further describe the abstract idea of generating predicted energy consumption data for energy consumer based on energy consumption data of plurality of energy consumers. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

4.       Claim 26 is/are directed towards a computer readable medium, however, the specification is silent as to what constitutes a computer readable medium.  The United States Patent and Trademark Office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO, see In re Zletz, 893 F.2d 319 (Fed. Cir  1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particular when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).   Thus, claim 26 is/are rejected as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-2, 4-10, 13, 15, 17, 19-20, and 22-25 recite the limitation "A method…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-9, 24-26, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al., (U.S. Patent Application Publication No. 20150006123) in view of Lee et al., (U.S. Patent Application Publication No. 20130079938).
	As to Claim 1, An teaches a computer-implemented method of generating predicted energy consumption data for a first energy consumer based on energy consumption data of a plurality of further energy consumers, comprising: (abstract: A predictive model for building energy consumption may be constructed), and (0001: The present application relates generally to building energy, and more particularly to constructing and calibrating enthalpy based predictive model for building energy consumption),accessing a set of training samples (0003: receiving historic energy consumption data associated with energy consumed in a building. The method may also comprise determining enthalpy of air outside the building), each training sample comprising predictor attribute data and energy consumption data for a respective one of the further energy consumers; (0003: A method of constructing a predictive model generating a predictive model based on the training samples (0003: constructing a predictive model for building energy consumption), the predictive model defining a relationship between values of predictor attributes (0003: receiving historic energy consumption data) and energy consumption data of the training samples (0003: receiving historic energy consumed in a building); (abstract: A predictive model for building energy consumption may be constructed); (0003: A method of constructing a predictive model for building energy consumption, in one aspect, may comprise receiving historic energy consumption data associated with energy consumed in a building. The method may also comprise determining enthalpy of air outside the building. The method may further comprise calibrating an energy consumption model that predicts the building energy consumption, the energy consumption model incorporating enthalpy difference between a balance enthalpy and the enthalpy of air outside the building, the calibrating performed based on the historic energy consumption data and the enthalpy of air outside the building), and (0004: A system for constructing a predictive model for building energy consumption, in one aspect, may comprise a module operable to execute on a processor and further operable to receive historic energy consumption data associated with energy consumed in a building. The module may be outputting the predicted energy consumption data; (Fig. 2 shows prediction energy consumption data), and (0050: FIG. 2 is a diagram showing the anomaly detected using a control bound methodology in one embodiment of the present disclosure. In this figure, the actual measurements (shown as solid squares) 202 are consistent with the forecast or predicted data (shown in solid line) 204 until the data shown at 206. Upper control bound 208 and lower control bound 210 are also shown. The data 206 that is outside the control bounds is detected as anomalous data, e.g., warranting an alert, e.g., for an action to be taken).
An does not teach receiving one or more predictor attribute values for the first energy consumer;
determining predicted energy consumption data for the first energy consumer using the predictive model and the received predictor attribute values.
However Lee teaches receiving one or more predictor attribute values for the first energy consumer; (0003: marketing departments of utility companies have to rely on simple consumption measurements (such as, e.g., average monthly energy consumption by a customer) and master data attributes (such as, e.g., geographical location of a customer) in order to segment the customers and market energy products and services to them), (0005: shapes of pattern profiles, in accordance with an example embodiment),determining predicted energy consumption data (Fig. 1 shows energy consumption data of a user with pattern profile and charts) for the first energy consumer (user) using the predictive model (0026: predicted energy pattern) and the received predictor attribute values (0027: a value score reflecting the relationship of the energy purchase cost for the period of time and the smart meter data for the customer. The assigned value score may be recorded in the customer's profile and may be calculated as a daily measure (i.e., each customer at any given day has a specific value score value)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An to include determining predicted energy consumption data for the first energy consumer using the predictive model and the received predictor attribute values of Lee. Motivation to do so comes from the knowledge well known in the art that determining predicted energy consumption data for the first energy consumer using the predictive model and the received predictor attribute values would help provide accurate predictive values to the consumer and would therefore make the method/system more accurate and user friendly.

As to claim 2, An and Lee teach a method of claim 1.
Lee further teaches wherein each training sample comprises an energy consumption value indicating an amount of energy consumed by the respective energy consumer, the determining step comprising generating a predicted energy consumption value for the first energy consumer (Fig. 1 ID 1.0 for user 1 and 2.0 for user 2 and 3.0 for user 3) indicating a predicted energy consumption by the first consumer; (0018: The average energy consumption value may be calculated by averaging the energy consumption measurements collected during the specified days. For example, if the months of July and August are selected via the global date selector, only those days are used to calculate these average energy consumption measures or the total energy consumption measure.), and (0027: a customer may be assigned a value score reflecting the relationship of the energy purchase cost for the period of time and the smart meter data for the customer. The assigned value score may be recorded in the customer's profile and may be calculated as a daily measure (i.e., each customer at any given day has a specific value score value). A value score may be calculated based on profitability, revenue, and cost-related customer scores. The types of scores that may be used in calculating a value score may be provided out-of-box and are shown in Table 2).

As to claim 4, An and Lee teach a method of claim 2.
Lee further teaches wherein the training sample energy consumption values and/or predicted energy consumption value specify a total energy consumption value (0018: days are used to calculate these average energy consumption measures or the total energy consumption measure), optionally for a given fuel type used by an energy consumer and/or for a given time period (0018: certain time period); (0018: Another approach to segmentation includes utilizing consumption percentile filter parameters to select customers based on key consumption measures in terms of percentile. An example segmentation application may be configured to 

As to claim 5, An and Lee teach a method of claim 2.
Lee further teaches wherein the training sample energy consumption values and/or predicted energy consumption data specify energy consumption values relating to one or more consumption categories; (Fig. 1).

As to claim 6, An and Lee teach a method of claim 5.
Lee further teaches wherein training samples comprise consumption category values for energy consumption in each of a predetermined set of energy consumption categories, the category values preferably specifying a proportion of a total energy consumption value associated with the respective energy consumer that falls in the respective consumption category; (Fig. 1).

As to claim 7, An and Lee teach a method of claim 6.
Lee further teaches wherein determining predicted energy consumption data comprises generating predicted consumption category values for one or more, or preferably each, of the consumption categories, each predicted consumption category value preferably indicating a proportion of a total consumption predicted to fall within the respective consumption category; (Fig. 1).

As to claim 8, An and Lee teach a method of claim 7.
Lee further teaches further comprising determining based on the proportional category values and an absolute total consumption value for the first energy consumer predicted absolute category consumption values for the first energy consumer for one or more of the categories; (Fig. 1 Sum consumption).

As to claim 9, An and Lee teach a method of claim 7.
Lee further teaches comprising generating a respective predictive model for each consumption category, and determining each predicted consumption category value using the respective predictive model for the category; (0003: marketing departments of utility companies have to rely on simple consumption measurements (such as, e.g., average monthly energy consumption by a customer) and master data attributes (such as, e.g., geographical location of a customer) in order to segment the customers and market energy products and services to them), (0005: shapes of pattern profiles, in accordance with an example embodiment).

As to claim 24, An and Lee teach a method of claim 1.
Lee further teaches generating predicted energy consumption data for each of a plurality of time periods and/or for each of a plurality of fuel types, optionally by repeating the model generating and prediction determining steps using respective sets of training samples for each of the time periods and/or fuel types; (0026: Smart meter data may also be used to identify customers responsible for the need to purchase energy on the spot market. These may be the customers that use energy in a manner that deviates from a predicted energy pattern. In one example embodiment, a segmentation application may be configured to access energy revenue data for a period of time and also access energy purchase cost information for the period of time. The revenue may be calculated by multiplying the amount of consumed energy by the rate charged per energy unit. The energy purchase cost information may include cost of energy purchased in advance and also the cost of energy purchased on the spot market. The smart meter data collected for a particular customer during a period of time, together with the revenue and cost data associated with that customer, may be used to determine relationship of the energy purchase cost for the period of time and the smart meter data for the customer. Thus, the segmentation application may be configured to identify particular customers that caused higher energy costs for the energy company (e.g., by consuming more than the predicted amounts of energy during the peak hours).

As to claim 25, An and Lee teach a method of claim 1.
An further teaches wherein the outputting step comprises generating and outputting a comparison between predicted energy consumption data (Fig. 2 -predicted) for the first energy consumer and actual energy consumption (Fig. 2 observed)  data for the first energy consumer, preferably in the form of a graphical representation (optionally a graph), (Fig. 2 Graph).

As to claim 26, An and Lee teach a method of claim 1.
An further teaches a tangible computer readable medium comprising software code effor generating predicted energy consumption data for a first energy consumer based on energy consumption data of a plurality of further energy consumers, the software code configured for: (abstract: A predictive model for building energy consumption may be constructed), and (0001: The present application relates generally to building energy, and more particularly to constructing and calibrating enthalpy based predictive model for building energy consumption),accessing a set of training samples (0003: receiving historic energy consumption data associated with energy consumed in a building. The method may also comprise determining enthalpy of air outside the building), in a database of consumption data, each training sample comprising predictor attribute data and energy consumption data for a respective one of the further energy consumers, the energy consumption data including respective category consumption values for a plurality of energy consumption categories; (0003: A method of constructing a predictive model for building energy consumption, in one aspect, may comprise receiving historic energy consumption data associated with energy consumed in a building. The method may also comprise determining enthalpy of air outside the building. The method may further comprise calibrating an energy consumption model that predicts the building energy consumption, the energy consumption model incorporating enthalpy difference between a balance enthalpy and the enthalpy of air outside the building, the calibrating performed based on the historic energy consumption data and the enthalpy of air outside the building),generating one or more predictive models based on the training samples (0003: constructing a predictive model for building energy consumption),  the predictive models defining relationships between values of predictor attributes (0003: receiving historic energy consumption data) and the category consumption values of the training samples; (0003: receiving historic energy consumed in a building); (abstract: A predictive model for building energy consumption may be constructed); (0003: A method of constructing a predictive model for building energy consumption, in one aspect, may comprise receiving historic energy consumption data associated with energy consumed in a building. The method may also comprise determining enthalpy of air outside the building. The method may further comprise calibrating an energy consumption model that predicts the building energy consumption, the energy consumption model incorporating enthalpy difference between a balance enthalpy and the enthalpy of air outside the building, the calibrating performed based on the historic energy consumption data and the enthalpy of air outside the building), and (0004: A system for constructing a predictive model for building energy consumption, in one aspect, may comprise a module operable to execute on a processor and further operable to receive historic energy consumption data associated with energy consumed in a building. The module may be further operable to determine enthalpy of air outside the building. The module may be further operable to calibrate an energy consumption model based on the historic energy consumption data and the enthalpy of air outside the building. The energy consumption model may incorporate enthalpy difference between a balance enthalpy and the enthalpy of air outside the building. The calibrated energy consumption model may be operable to predict future energy consumption associated with the building based on forecasted weather data, and may be further operable to detect anomaly in energy usage in the building),outputting the predicted energy consumption category values; (Fig. 2 shows prediction energy consumption data), and (0050: FIG. 2 is a diagram showing the anomaly detected using a control bound methodology in one embodiment of the present disclosure. In this figure, the actual measurements (shown as solid squares) 202 are consistent with the forecast or predicted data (shown in solid line) 204 until the data shown at 206. Upper control bound 208 and lower control bound 210 are also shown. The data 206 that is outside the control bounds is detected as anomalous data, e.g., warranting an alert, e.g., for an action to be taken).
An does not teach receiving one or more predictor attribute values for the first energy consumer;
determining predicted energy consumption category values for the first energy consumer for each energy consumption category using the predictive models and the received predictor attribute values.
However Lee teaches receiving one or more predictor attribute values for the first energy consumer; (0003: marketing departments of utility companies have to rely on simple consumption measurements (such as, e.g., average monthly energy consumption by a customer) and master data attributes (such as, e.g., geographical location of a customer) in order to segment the customers and market energy products and services to them), (0005: shapes of pattern profiles, in accordance with an example embodiment),determining predicted energy consumption category values (Fig. 1 shows energy consumption data of a user with pattern profile and charts)  for the first energy consumer for each energy consumption category using the predictive models (0026: predicted energy pattern)  and the received predictor attribute values (0027: a value score reflecting the relationship of the energy purchase cost for the period of time and the smart meter data for the customer. The assigned value score may be recorded in the customer's profile and may be calculated as a daily measure (i.e., each customer at any given day has a specific value score value)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An to include determining predicted energy consumption category values for the first energy consumer for each energy consumption category using the predictive models and the received predictor attribute values of Lee. Motivation to do so comes from the knowledge well known in the art that determining predicted energy consumption category values for the first energy consumer for each energy consumption category using the predictive models and the received predictor attribute values would help provide accurate predictive values to the consumer and would therefore make the method/system more accurate and user friendly.
As to claim 45, An and Lee teach a method of claim 1.
An further teaches a system for generating predicted energy consumption data for a first energy consumer based on energy consumption data of a plurality of further energy consumers, the system comprising a processor with associated memory configured to: (abstract: A predictive model for building energy consumption may be constructed), and (0001: The present application relates generally to building energy, and more particularly to constructing and calibrating enthalpy based predictive model for building energy consumption),storing a plurality of training samples (0003: receiving historic energy consumption data associated with energy consumed in a building. The method may also comprise determining enthalpy of air outside the building), each training sample comprising predictor attribute data and energy consumption data for a respective one of the further energy consumers; (0003: A method of constructing a predictive model for building energy consumption, in one aspect, may comprise receiving historic energy consumption data associated with energy consumed in a building. The method may also comprise determining enthalpy of air outside the building. The method may further comprise calibrating an energy consumption model that predicts the building energy consumption, the energy consumption model incorporating enthalpy difference between a balance enthalpy and the enthalpy of air outside the building, the calibrating performed based on the historic energy consumption data and the enthalpy of air outside the building),generating a predictive model based on the training samples (0003: constructing a predictive model for building energy consumption), the predictive model defining a relationship between values of predictor attributes (0003: receiving historic energy consumption data) and energy consumption data of the training samples (0003: receiving historic energy consumed in a building); (abstract: A predictive model for building energy consumption may be constructed); (0003: A method of constructing a predictive model for building energy consumption, in one aspect, may comprise receiving historic energy consumption data associated with energy consumed in a building. The method may also comprise determining enthalpy of air outside the building. The method may further comprise calibrating an energy consumption model that predicts the building energy consumption, the energy consumption model incorporating enthalpy difference between a balance enthalpy and the enthalpy of air outside the building, the calibrating performed based on the historic energy consumption data and the enthalpy of air outside the building), and (0004: A system for constructing a predictive model for building energy consumption, in one aspect, may comprise a module operable to execute on a processor and further operable to receive historic energy consumption data associated with energy consumed in a building. The module may be further operable to determine enthalpy of air outside the building. The module may be further operable to calibrate an energy consumption model based on the historic energy consumption data and the enthalpy of air outside the building. The energy consumption model may incorporate enthalpy difference between a balance enthalpy and the enthalpy of air outside the building. The calibrated energy consumption model may be operable to predict future energy consumption associated with the building based on forecasted weather data, and may be further operable to detect anomaly in energy usage in the building),outputting the predicted energy consumption data; (Fig. 2 shows prediction energy consumption data), and (0050: FIG. 2 is a diagram showing the anomaly detected using a control bound methodology in one embodiment of the present disclosure. In this figure, the actual measurements (shown as solid squares) 202 are consistent with the forecast or predicted data (shown in solid line) 204 until the data shown at 206. Upper control bound 208 and lower control bound 210 are also shown. The data 206 that is outside the control bounds is detected as anomalous data, e.g., warranting an alert, e.g., for an action to be taken).
An does not teach receiving one or more predictor attribute values for the first energy consumer;
determining predicted energy consumption category values for the first energy consumer for each energy consumption category using the predictive models and the received predictor attribute values.
However Lee teaches receiving one or more predictor attribute values for the first energy consumer; (0003: marketing departments of utility companies have to rely on simple consumption measurements (such as, e.g., average monthly energy consumption by a customer) and master data attributes (such as, e.g., geographical location of a customer) in order to segment the customers and market energy products and services to them), (0005: shapes of pattern profiles, in accordance with an example embodiment),determining predicted energy consumption data (Fig. 1 shows energy consumption data of a user with pattern profile and charts) for the first energy consumer using the predictive model (0026: predicted energy pattern) and the received predictor attribute values; and (0027: a value score reflecting the relationship of the energy purchase cost for the period of time and the smart meter data for the customer. The assigned value score may be recorded in the customer's profile and may be calculated as a daily measure (i.e., each customer at any given day has a specific value score value)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An to include determining predicted energy consumption data for the first energy consumer using the predictive model and the received predictor attribute values of Lee. Motivation to do so comes from the knowledge well known in the art that determining predicted energy consumption data for the first energy consumer using the predictive model and the received predictor attribute values would help provide accurate predictive values to the consumer and would therefore make the method/system more accurate and user friendly.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al., (U.S. Patent Application Publication No. 20150006123) in view of Lee et al., (U.S. Patent Application Publication No. 20130079938) in view of Jill, (U.S. Patent Application Publication No. 20150112763).

 teaches a method of claim 5.
An, and Lee does not teach wherein the energy consumption categories comprise categories indicating different classes of energy consuming devices, preferably including one or more of: an environmental heating category, an air conditioning/cooling category, a climate control category, a water heating category, a cooking category, an appliances category, a lighting category and an entertainment device category.
However Jill teaches wherein the energy consumption categories comprise categories indicating different classes of energy consuming devices, preferably including one or more of: an environmental heating category, an air conditioning/cooling category, a climate control category, a water heating category, a cooking category, an appliances category, a lighting category and an entertainment device category; (abstract: Energy consumption of categories of appliances, devices, and equipment).. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An, and Lee to include wherein the energy consumption categories comprise categories indicating different classes of energy consuming devices, preferably including one or more of: an environmental heating category, an air conditioning/cooling category, a climate control category, a water heating category, a cooking category, an appliances category, a lighting category and an entertainment device category of Jill. Motivation to do so comes from the knowledge well known in the art that wherein the energy consumption categories comprise categories indicating different classes of energy consuming devices, preferably including one or more of: an environmental heating category, an air conditioning/cooling category, a climate control category, a water heating category, a cooking category, an appliances category, a lighting category and an entertainment device category would help determine more accurate values and that would therefore make the method/system more accurate.


Claim Objections
7.	Claim(s) 13, 15, 17, 19-20, 22, 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	

NPL Reference
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Prediction of Energy Consumption Using Historical Data and Twitter” describes “One of the visions for the smart grid is the creation of a dynamic energy market with multiple active buyers and sellers of energy. Renewables will be more widespread and generated energy may be traded in small to large energy markets. This entails a systems that rely on the buying and selling of energy at the right time in any amount. These systems benefit from having accurate predictions of future energy use. This thesis proposes a system that uses historical data to predict electrical load on the network using several machine learning algorithms: Decision tree learning, Artificial Neural Networks and Support Vector Machines. An attempt to predict energy usage by mining social media is explored and is shown to be unreliable. The results of the application are made available by a web service that provides data in JSON or XML format”.

Pertinent Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#20110060495 teaches similar invention which describes creating statistics for the respective sorting categories, it is not possible to make a prediction with respect to a sorting category in which data has not been obtained even once. However, in the present embodiment, because the geographic characteristic values do not depend on the vehicle type or the driving pattern, it is possible to predict energy consumption even in an area corresponding to a sorting category in which probe data has not been obtained, by using vehicle parameters and driving pattern prediction corresponding to the sorting category.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621